DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2. This application contains claims directed to the following patentably distinct species:
	Species of normalization methods:
Species A – dividing the number of mutations in the test sample by an average number of mutations in the test sample (claims 34 and 42).
Species B – subtracting from the determined number of mutations an average number of mutations in the control bin (claims 35-41).
 The species are independent or distinct because each species recites a different method for normalizing the number of mutations present in the sample that is mutually exclusive from the other method. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 31-33 and 43-50 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  each species requires a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Timothy Hott on 31 October 2022 a provisional election was made without traverse to prosecute the invention of species A, claims 34 and 42.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 35-41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.


Claim Status
3. Claims 1-30 are cancelled.
Claims 31-50 are newly added.
Claims 31-50 are currently pending.
Claim 35-41 are withdrawn with traverse, as discussed in the Election/Restriction section.
Claims 31-34 and 42-50 are under examination herein.
Claims 31-34 and 42-50 are rejected.
Claims 31 is objected to.

Priority
4. The instant application claims the benefit of priority as a continuation of U.S. Application No. 16/866,229 filed 4 May 2020, which claims the benefit of priority as a continuation of International Application No. PCT/US2018/059068 filed 2 November 2018, which claims the benefit of priority to U.S. Provisional Application No. 62/581,563 filed 2 November 2017. The claims to the benefit of priority are acknowledged. As such, the effective filing date of claims 31-34 and 42-50 is 2 November 2017. 

Information Disclosure Statement
5. The Information Disclosure Statements filed on 2 February 2022 and 18 February 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
6. The drawings filed 18 November 2021 are accepted.

Claim Objections
7. Claim 31 is objected to because of the following informalities:  
Insert “and” at the end of line 7 to provide a conjunction between steps (i) and (ii).
Insert “and” at the end of line 24 to provide a conjunction between steps (C) and (D).
Appropriate correction is required.

Claim Warning
8. Applicant is advised that should claim 34 be found allowable, claim 42 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
9. Claim 31, and those claims dependent therefrom, recite “(a) determining whether the subject has a Tumor Mutational Burden (TMB) status that is above a threshold. The definition of whether according to Merriam-Webster is a function word to indicate either a direct question involving alternatives, an indirect question involving stated or implied alternatives, or alternative conditions or possibilities. Therefore, the broadest reasonable interpretation of this limitation is that the step requires choosing between two alternatives: the stated option of the TMB status that is above a threshold and the implicit alternative that the TMB status is equal to or below the threshold.

10. Claim 31 recites “(i) obtaining or having obtained a biological sample from the subject … (ii) performing or having performed a diagnostic assay on the biological sample to determine a TMB status of the subject”. Claims 32-33 and 43-46 recite further limitations on the diagnostic assay process. Therefore, the broadest reasonable interpretation of these steps encompasses that the obtaining the biological sample and performing the diagnostic assay were previously performed outside the metes and bounds of the claimed invention and these limitations merely define a process by which the TMB level was determined of the subject was previously determined and previously compared to a threshold. Therefore, these limitations equate to product-by-process limitation that define the method by which the TMB level of the subject was determined and compared to a threshold but does not require that the process is carried out within the metes and bounds of the claimed invention (see MPEP 2113).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11. Claims 31-34 and 42-50 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 31, and those claims dependent therefrom, recite “indicating that the subject is likely to respond to immunotherapy”. The term “likely to respond” in claim 31, and those claims dependent therefrom, is a relative term which renders the claim indefinite. The term “likely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, neither the instant specification nor the art clearly define what standard is used to determine what standard is used to determine what is a “likely” response versus an “unlikely” response and what kind of response, i.e. positive or negative, is indicated or if any kind of response can be indicated. For examination purposes, it is interpreted that determining the subject has a TMB status above a threshold indicates that the subject will respond positively to the immunotherapeutic agent.
Claims 47 and 48 recite “the immunotherapeutic agent”. However, claim 31 recites “an immunotherapeutic agent” in line 1 and “one or more agents to affect the immunotherapy to the subject” in line 29. It is unclear if the immunotherapeutic agent is intended to refer to the immunotherapeutic agent in line 1, the one or more agents to affect the immunotherapy in line 29, or both. Furthermore, if the limitation is intended to refer to the one or more agents to affect the immunotherapy in line 29, it is unclear if the claim is intended to further limit the one or more agents to only one agent or if it is intended to still recite one or more agents.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

12. Claims 31-34 and 42-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). Although the limitations of steps (i) and (ii) are product-by-process limitations that are not required to be performed under the broadest reasonable interpretation, these limitations are still analyzed under 35 U.S.C. 101 in the interests of compact prosecution. In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 31 recites (a) determining whether the subject has a tumor mutation burden status that is above a threshold, indicating that the subject is likely to respond positively to immunotherapy, by: … (ii) performing or having performed a diagnostic assay on the biological sample to determine the tumor mutation burden of the subject, wherein the diagnostic assay comprises: (A) determining a number of mutations present in a test sample of nucleic acids from the subject and a minor allele fraction based on one or more mutations most highly represented in the test sample of nucleic acids; (B) accessing a dataset containing numbers of mutations in control samples from other subjects with the same cancer type, wherein the dataset is divided into bins according to minor allele fractions of the control samples; (C) normalizing the number of mutations present in the test sample to a number of mutations present in control samples within a chosen bin from the dataset having a range of minor allele fractions including the minor allele fraction of the test sample to determine a measure of tumor mutation burden in the test sample; (D) determining the measure of tumor mutation burden of the test sample is above a threshold, wherein the threshold is set to provide an indication that a subject will respond positively to immunotherapy.
Claim 32 recites wherein the number of mutations present in control samples within the chosen bin is an average.
Claim 33 recites wherein the chosen bin has a width of no more than 10% of the total variation in minor allele fraction in the dataset.
Claim 34 and 42 recite wherein the normalizing comprises dividing the number of mutations in the test sample by the average number of mutations in the control samples of the chosen bin.
Claim 43 recites comparing the resulting sequences to corresponding reference sequences to identify the number of mutations present in the sample and the minor allele fraction.
Claim 44 recites wherein the reference sequences are from hG19 or hG38.
Claim 45 recites wherein (A) comprises determining presence or absence of a panel of predetermined mutations known to occur in cancer of the type present or suspected of being present in the sample.
Claims 49 and 50 further limit the type of cancer analyzed. 
These limitations equate to concepts of counting numbers of mutations, comparing a value to a threshold, comparing sequences to a reference sequence to identify mutations and performing simple mathematical calculations, such as determining fractions, averaging values and dividing values, that can be practically performed in the human mind as claims. In addition, these recitations are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind or mathematical relationships. Therefore, these limitations fall under the “Mental process” and “Mathematical concepts” groupings of abstract ideas. 
Furthermore, these limitations recite a correlation between the number of mutations present in a subject and the response to immunotherapy treatment. This is similar to the concept of a relationship between a patient genotype and risk associated with administration of a medication in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018) that the courts have identified as being a law of nature. 
As such, claims 31-34 and 42-50 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to product-by-process limitations that are not required to be performed within the broadest reasonable interpretation of the claims, insignificant extra-solution activity, or mere instructions to administer a treatment that is not effected by the recited judicial exception. Specifically, the claims recite the following additional elements:
Claim 31 recites (i) obtaining or having obtained a biological sample from the subject, wherein the biological sample comprises nucleic acids and (b) administering one or more agents to affect the immunotherapy to the subject.
Claim 43 recites wherein (A) comprises determining sequences of nucleic acids in the test sample.
Claim 46 recites wherein (A) comprises linking adapters to the nucleic acids, amplifying the nucleic acids from primers binding to the adaptors and sequencing the amplified nucleic acids.
Claim 47 recites wherein the immunotherapeutic agent comprises a checkpoint inhibitor antibody.
Claim 48 recites wherein the immunotherapeutic agent comprises an antibody against PD-1, PD-2, PD-L1, PD-L2, CTLA-40, OX40, B7.1, B7He, LAG3, CD137, KIR, CCR5, CD27, or CD40.
The limitations for obtaining a biological sample, determining sequences, or linking adaptors, amplifying and sequencing nucleic acids are product-by-process limitations that are not required to be performed within the metes and bounds of the claimed invention. However, even in the embodiment where these steps are performed, these limitations equate to mere data gathering activity that are used to obtain the information analyzed in the abstract idea. The limitations of claims 31 and 47-48 regarding the administration of an immunotherapeutic agent are limitations that do not appear to be affected by the determination of whether or not the subject has a TMB level above a threshold. As discussed in the Claim Interpretation section above, step (a) could result in determining either that the subject has a TMB status above a threshold or not and there is no indication step (b) that the administration of the immunotherapeutic agent is affected by this determination. Therefore, the claims do not affirmatively recite an action that result in an effect on a particular treatment, which is required in order to integrate an exception into a practical application (see MPEP 2106.04(d)(2)). Thus, the claims do not recite any additional elements that integrate the recited judicial exception into a practical application. As such, claims 31-34 and 42-50 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic way or in a generic computing environment. The instant claims recite the following additional elements:
Claim 31 recites (i) obtaining or having obtained a biological sample from the subject, wherein the biological sample comprises nucleic acids and (b) administering one or more agents to affect the immunotherapy to the subject.
Claim 43 recites wherein (A) comprises determining sequences of nucleic acids in the test sample.
Claim 46 recites wherein (A) comprises linking adapters to the nucleic acids, amplifying the nucleic acids from primers binding to the adaptors and sequencing the amplified nucleic acids.
Claim 47 recites wherein the immunotherapeutic agent comprises a checkpoint inhibitor antibody.
Claim 48 recites wherein the immunotherapeutic agent comprises an antibody against PD-1, PD-2, PD-L1, PD-L2, CTLA-40, OX40, B7.1, B7He, LAG3, CD137, KIR, CCR5, CD27, or CD40.
As discussed above, limitations for obtaining a biological sample, determining sequences, or linking adaptors, amplifying and sequencing nucleic acids are product-by-process limitations that are not required to be performed within the metes and bounds of the claimed invention. However, even in the embodiment where these steps are performed, these limitations equate to conventional data gathering activity that the courts have found to be well-understood, routine and conventional in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); and Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017). Furthermore, the limitations regarding the administration of the immunotherapeutic agent in claims 31 and 47-48 are well-understood, routine and conventional, as evidenced by Collin et al. (Expert Opinion on Therapeutic Patents 2016, vol. 26, no. 5, pgs. 555-564). Collin et al. discloses that immune checkpoint inhibitors are now widely accepted as a key component of therapeutic strategies in cancer (abstract; pg. 561, col. 2, para. 2 to pg. 562, col. 1, para. 1). Collin et al. further discloses that the immune checkpoint inhibitors include PD1/PD-L1, LAG3, and KIR (abstract; Tables 1 and 2). The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 31-34 and 42-50 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13. Claims 31-34 and 42-50 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 2017/0073774 A1; 8 February 2022 IDS Document) in view of Goodman et al. (Mol Cancer Ther 23 August 2017, vol. 16, no. 11, pgs. 2598-2608; 8 February 2022 IDS Document). 
With respect to claim 31-34 and 43-46, Lo et al. discloses a method for determining a mutational load from identified somatic mutations that can be used to screen for various types of cancers and used in guiding therapies, including immunotherapy (abstract). Lo et al. discloses that the method includes identifying somatic mutations, determining the mutational load in a sample with circulating cell-free DNA, comparing the mutational load to a cancer threshold to determine a level of cancer and providing treatment according to the determined level of cancer (Fig. 48; paras. [0111]-[0113] and [0155]). Lo et al. discloses that the mutational load is based on how many mutations are measured and may be determined as a proportional or fold increase compared with the reference data (para. [0070]). Lo et al. also discloses determining the mutation fraction of alleles in the cell-free DNA samples and using the mutation fraction to define cutoff values that identify true somatic mutations for analysis (paras. [0225]-[0228]. Lo et al. further discloses that identifying a significantly higher mutational load can be based on statistical distributions by identifying if the mutational load is more than a specified number of standard deviations from the mean of the control reference data, or a number of multiples of the median of the control reference data, or greater than a particular percentile of control reference data (para. [0147]). Lo et al. discloses that the controls can be age-matched or sex-matched (para. [0387]). While Lo et al. does not explicit recite the limitations for performing the diagnostic assay disclosed in claims 31-34 and 43-46, these limitations equate to product-by-process limitations on the subject identified as having a tumor mutation burden of the subject that are not required to be performed as part of the claimed invention, as discussed in the above Claim Interpretation section. Therefore, the subject with tumor mutation burden is the product identified by this process and if this subject is identical to the prior art subject, then it does not make a contribution over the prior art. Therefore, a subject with a high tumor mutational burden identified in the prior art methods appears to be the same as identified by the instant claims.  
Regarding claim 50, Lo et al. discloses that the tumor-associated mutations are derived from nucleic acids shed form the organs exhibiting the tumor (para. [0112]), therefore these cancers would be solid cancers.
Lo et al. is silent to wherein the threshold is set to indicate a subject who is likely to respond positively to an immunotherapy in claim 31; wherein the immunotherapeutic agent comprises a checkpoint inhibitor antibody in claim 47; wherein the immunotherapeutic agent comprises an antibody against PD-1, PD-2, PD-L1, PD-L2, CTLA-40, OX40, B7.1, B7He, LAG3, CD137, KIR, CCR5, CD27, or CD40 in claim 48; and wherein the cancer is renal, mesothelioma, soft tissue, primary central nervous system (CNS), thyroid, liver, prostate, pancreatic, cancer of unknown primary (CUP), neuroendocrine, non-small cell lung cancer (NSCLC), gastroesophageal, head and neck, small-cell lung cancer (SCLC), breast, melanoma, cholangiocarcinoma, gynecological, colorectal or urothelial cancer in claim 49. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Goodman et al.
Concerning claims 31 and 49, Goodman et al. discloses that a higher TMB predicts a favorable outcome for immunotherapy treatment in diverse cancers (abstract; pg. 2602, col. 1, para. 1 to pg. 2605, col. 2, para. 1). Goodman et al. further discloses that a higher TMB is defined as about 20 mutations per megabase or also define the median TMB between responders vs. nonresponders was about 19 for all patients, 32 for patients that did not include melanoma and NSCLC and 16 for melanoma and NSCLC patients (abstract; pg. 2600, col. 1, para. 2). Furthermore, Goodman et al. discloses that specifically for anti-PD-1/PD-L1 monotherapy that the median TMB for responders versus nonresponders was 18.0 versus 5.0 mutations/mb (abstract).
Pertaining to claims 47-48, Goodman et al. discloses the immunotherapy for which the response is predicted includes checkpoint inhibitors for PD-1/PD-L1 and CTLA4 (Table 1; abstract; pg. 2599, col. 2, para. 4).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the invention if some motivation in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Goodman et al. discloses that higher TMB is associated with favorable outcome for immunotherapy treatment (abstract). Therefore, one of ordinary skill in the art would have been motivated to utilize the teachings of Goodman et al. to predict if a subject is likely to respond to immunotherapy according to the method of Lo et al. It would have been obvious to utilize the data of Goodman et al. as reference data for identifying those subjects that respond to immunotherapy as the data of Goodman et al. provides reference data that clearly differentiates responders from non-responders. Furthermore, one of ordinary skill in the art would predict that the teaching of Goodman et al. could be readily added to the method of Lo et al. with a reasonable expectation of success since the method of Lo et al. discloses that available treatments for selection based on mutational load include immunotherapy. The invention is therefore prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14. Claims 31-34, 42-48 and 50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15, 18, 20-22, and 25-27 of U.S. Patent No. 11,193,175 B2 (18 February 2022 IDS Document). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the claims of the ‘175 patent and are therefore anticipated by the claims of the ‘175 patent.

Conclusion
15. No claims are allowed.

E-mail Communications Authorization
16. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1672